DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Amendment
The Amendment filed 03/03/2021 has been entered.  Claims 1, 2, 4-7, 9-15 & 17-19 are pending in the application.  Claims 3, 8 & 16 are cancelled.

Claim Objections
Claims 1, 2, 4-7, 9-15 & 17-19 are objected to because of the following informalities:
Claim 1, Lines 14-16, the limitation “the at least one spacer includes a first spacer coupled to and rotatable with the first shaft and the first spacer overlaps a lobe of at least one of the first portion and the second portion of the second rotor relative in a direction parallel to the first axis” should read -- the at least one spacer includes a first spacer coupled to and rotatable with the first shaft and the first spacer overlaps a lobe of at least one of the first portion and the second portion of the second rotor relative to
Claim 4, Lines 2-4, the limitation “the second spacer being to prevent the first portion of the first rotor from engaging the second portion of the second rotor” should read --the second spacer being configured to prevent the first portion of the first rotor from engaging the second portion of the second rotor--
Claim 13, Lines 15-18, the limitation “a first shaft defining said first axis, the first portion of the first rotor, the at least one spacer, and the second portion of the first rotor being mounted to the first shaft” should read --a first shaft defining said first axis[[,]]; the first portion of the first rotor, the at least one spacer, and the second portion of the first rotor being mounted to the first shaft--, where a semi-colon replaces the comma after “said first axis”
Claim 13, Lines 16-18, the limitation “a portion of the at least one spacer overlaps at least one of the plurality of second lobes of the second rotor relative in a direction parallel to the first axis” should read --a portion of the at least one spacer overlaps at least one of the plurality of second lobes of the second rotor relative to a direction parallel to the first axis--
Claim 14, Line 2, the term “a first shaft” should read --the first shaft--
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 2, 4-7 & 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the limitation “wherein the at least one spacer includes a first spacer coupled to and rotatable with the first shaft”, in Lines 13-14, is considered new matter, since this feature is not positively discussed in the originally filed disclosure.  The originally filed disclosure does not discuss the at least one spacer being in contact with the shaft, which would allow the at least one spacer to be rotatable with the first shaft.  Although both spacers --70a & 70b-- are shown in contact with the first and second portions of the respective rotors, it is possible an undisclosed bearing or other structure is placed in contact with the at least one spacer which would prevent rotation with the first shaft.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, 9-15 & 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As to Claim 2, the limitation “the at least one spacer is positioned between the first portion and the second portion of the first rotor”, in Lines 1-2, is indefinite.  The first spacer of the at least one spacer, defined in Claim 1, is coupled to the first shaft, which supports the first and second portions of the first rotor.  As such, it is not clear if the at least on spacer in Claim 2 is the first spacer defined in Claim 1, or if a second spacer is being coupled to the first rotor.  For the purpose of examination, the limitation will be interpreted as the first spacer is positioned between the first portion and the second portion of the first rotor.
As to Claim 5, the limitation “the at least one spacer is mounted concentrically with at least one of the first shaft and the second shaft”, in Lines 5-6, is indefinite.  The first spacer of the at least one spacer, defined in Claim 1, is coupled to the first shaft, which supports the first and second portions of the first rotor.  As such, it is not clear if the at least on spacer in Claim 5 is mounted to the first shaft would be the first spacer defined in Claim 1, or if a second spacer is being mounted to the first shaft.  For the purpose of examination, the limitation will be interpreted as the first spacer is mounted concentrically with the first shaft, or a second spacer is mounted concentrically with the second shaft.
As to Claim 7, the limitation “the at least one spacer has an axial thickness such that the first upper rotor axial clearance C1 is equal to the second upper rotor axial clearance D1 and the first lower rotor axial clearance C2 is equal to the second lower rotor axial clearance D2”, is indefinite.  Since Claim 1 only states the spacer is associated with the first rotor and includes a first spacer coupled to the first shaft, it is not clear how the at least one spacer thickness is able to determine the two axial clearances D1 and D2.  Additionally, a comma should be used between the “D1 and “and”, in Line 3, for clarity.  For the purpose of examination, the limitation will be interpreted as the at least one spacer has second spacer, the first spacer and the second spacer each have an axial thickness such that the first upper rotor 
As to Claim 9, the limitation “the at least one spacer is positioned between the first portion and the second portion of the first rotor”, in Lines 1-2, is indefinite.  The first spacer of the at least one spacer, defined in Claim 1, is coupled to the first shaft, which supports the first and second portions of the first rotor.  As such, it is not clear if the at least on spacer in Claim 9 is the first spacer defined in Claim 1, or if a second spacer is being coupled to the first rotor.  For the purpose of examination, the limitation will be interpreted as the first spacer is positioned between the first portion and the second portion of the first rotor.
As to Claim 10, the limitation “the at least one spacer is positioned between the first portion and the second portion of the first rotor”, in Lines 1-2, is indefinite.  The first spacer of the at least one spacer, defined in Claim 1, is coupled to the first shaft, which supports the first and second portions of the first rotor.  As such, it is not clear if the at least on spacer in Claim 10 is the first spacer defined in Claim 1, or if a second spacer is being coupled to the first rotor.  For the purpose of examination, the limitation will be interpreted as the first spacer is positioned between the first portion and the second portion of the first rotor.
As to Claim 11, the limitation “the at least one spacer is positioned between the first portion and the second portion of the second rotor”, in Lines 1-3, is indefinite.  The first spacer of the at least one spacer, defined in Claim 1, is coupled to the first shaft, which supports the first and second portions of the first rotor.  As such, it is not clear if the at least on spacer in Claim 11 is the first spacer defined in Claim 1, or if a second spacer is being coupled to the second rotor.  If the at least one spacer is the same spacer as defined in Claim 1, it is not clear how the spacer can be coupled to both rotors and maintain the overlap, as defined in Claim 1.  If this is not the same spacer as defined in Claim 1, this needs to be clarified by positively claiming a second spacer.  For the purpose of examination, the limitation will be interpreted as a second spacer of the at least one spacer is positioned between the first portion and the second portion of the second rotor.
As to Claim 12, the limitation “the at least one spacer is positioned between the first portion and the second portion of the second rotor”, in Lines 1-3, is indefinite.  The first spacer of the at least one spacer, defined in Claim 1, is coupled to the first shaft, which supports the first and second portions of the first rotor.  As such, it is not clear if the at least on spacer in Claim 12 is the first spacer defined in Claim 1, or if a second spacer is being coupled to the second rotor.  If the at least one spacer is the same spacer as defined in Claim 1, it is not clear how the spacer can be coupled to both rotors and maintain the overlap, as defined in Claim 1.  If this is not the same spacer as defined in Claim 1, this needs to be clarified by positively claiming a second spacer.  For the purpose of examination, the limitation will be interpreted as a second spacer of the at least one spacer is positioned between the first portion and the second portion of the second rotor.
As to Claim 13, the limitation “the at least one rotor being rotatable about one of the first axis and the second axis, respectively”, in Lines 9-10, is indefinite.  The term “the at least one rotor” lacks antecedent basis.  Although two rotors have been previously defined in Claim 13, it is not clear if these are the same rotors or different rotors than the first and second rotors already defined.  If they are the same rotors, it is not clear why they are being defined as being rotatable about their respective axes, when this has already been defined in the claim.  If they are different rotors than the first and second rotors, it is not clear how they are structurally part of the claimed machine, as the original disclosure does not disclose any more than two rotors.  Since only the two rotors were originally disclosed, it is not clear if Applicant intended to claim “the at least one spacer” instead of “the at least one rotor”.  If this is the case, the at least one spacer being rotatable about the respective axes would also be rejected under 112(a), new matter, for the same reasons as Claim 1 is rejected under 112(a), new matter, above.

Allowable Subject Matter
Claims 1, 2, 4-7, 9-15 & 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to Claims 1 & 13, the prior art of record teaches a fluid machine with two rotor, each containing two portions, and a spacer to prevent intermeshing between respective portions but does not teach the spacer overlaps a lobe of at least one of the first portion and the second portion of the second rotor relative to a direction parallel to the first axis.  Therefore, the prior art of record fails to disclose each of the limitations of Claims 1 & 13.  The closest art of record is England (DE2550360) or Crump (U.S. Patent 4,776,779).  However, England and Crump both describe spacers which do not overlap with either of the respective rotor portions.  It would not be obvious to one of ordinary skill in the art to modify England or Crump without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claims 1 & 13, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claim 2, 4-7 & 9-12 depend on Claim 1, and would therefore also be found allowable.
Claim 14-15 & 17-19 depend on Claim 13, and would therefore also be found allowable.
	
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not fully persuasive.
Regarding the 112 rejections, the amended language overcame part of the rejection.  However, as explained above, the amended language created required new rejections.
Regarding the 102 rejections for independent Claims 1 & 13, Applicant has overcome the previously cited prior art, and the independent claims are indicated as containing allowable language should Applicant overcome the 112 rejections stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746